Citation Nr: 1608185	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-40 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to August 11, 2009 and in excess of 70 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) on an extraschedular basis prior to August 11, 2009.  

3.  Entitlement to a TDIU rating since August 11, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

 


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2013, the Board found that entitlement to a TDIU rating had been raised by the record and remanded both issues for additional development.  Most recently, these matters were remanded by the Board in June 2014.  As discussed below, the issue of entitlement to a TDIU rating on an extraschedular basis prior to August 11, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

During the pendency of the appeal, an August 2014 RO decision granted increased disability ratings of 70 percent and 100 percent for the Veteran's PTSD, effective August 11, 2009, and April 24, 2014, respectively.  Although the 100 percent disability rating represents a total grant of benefits sought on appeal, the claim for an increased disability rating for PTSD prior to April 24, 2014 remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Additionally, the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU) is rendered moot effective April 24, 2014 by his assignment of a 100 percent disability rating for PTSD.  The Board is cognizant that the assignment of a total schedular rating does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2014) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).  

SMC is payable at the housebound rate where a veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2015).  

The Veteran's total schedular rating is based upon his PTSD, which is his sole service-connected disability.  As the Veteran has no additional service-connected disabilities, he does not meet the threshold for an award of SMC and it is not possible that a TDIU could be granted for another service-connected disability.  Moreover, any grant of TDIU based upon his PTSD rated as 100 percent disabling would constitute impermissible "duplicate counting of disabilities."  See Bradley, 22 Vet. App. 280.  Therefore, as the RO has previously awarded a 100 percent disability rating for the Veteran's PTSD from April 24, 2014, his TDIU claim is rendered moot from that date.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, for the entire period on appeal, the Veteran's PTSD has been manifested by symptoms such as hypervigilance, hyperarousal, irritability and anger, impaired communication, social isolation, lack of interest in prior activities, impaired concentration, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or a worklike setting), all of which are most nearly approximated by occupational and social impairment with deficiencies in most areas.  

2.  From August 11, 2009, the Veteran has been precluded from securing and following a substantially gainful occupation by reason of his service-connected PTSD on a schedular basis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent for PTSD, but no higher, have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  

2.  The schedular criteria for a TDIU rating have been met from August 11, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim of entitlement to an increased disability rating for PTSD arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no further notice is required regarding the Veteran's increased rating claim.  Additionally, no further discussion of VA's duties to notify and assist is warranted regarding the Veteran's TDIU claim given the Board's favorable decision herein.  

Regarding the duty to assist with respect to his increased rating claim, the RO has obtained and associated with the claims file the Veteran's VA treatment records (including VA examination reports), private treatment records, and lay statements.  

VA provided relevant examinations and/or opinions in August 2009, November 2013, and August 2014.  The examinations and opinions are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - PTSD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board has considered the Veteran's initial rating for PTSD from the assigned effective date of December 2, 2008 as well as the staged 70 percent disability rating assigned effective August 11, 2009; however, no additional staged rating periods are warranted.  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling from December 2, 2008, as 70 percent disabling from August 11, 2009, and as 100 percent disabling from April 24, 2014, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran seeks entitlement to an initial disability rating for PTSD in excess of 50 percent prior to August 11, 2009 and in excess of 70 percent thereafter.  As discussed more fully below, the Board concludes that the Veteran's PTSD more closely approximates an increased 70 percent disability rating, but no higher, for the entire period on appeal.  


II.A.  Prior to August 11, 2009  

The Veteran's PTSD is rated as 50 percent disabling effective December 2, 2008.  Turning to the evidence from that date prior to August 11, 2009, the Board notes that private psychiatric treatment records document that as of January 2009, the Veteran's PTSD was chronic and severe, with an assigned GAF score of 38.  The treating licensed psychological associate noted that the Veteran's PTSD symptoms interfered significantly in his professional, social, and personal life.  His hypervigilance, hyperirritability, and hyperarousal prevented him from being consistently productive at any job and severely compromised his ability to initiate or sustain work relationships.  His problems with memory and concentration negatively impacted his ability to learn new skills.  His isolating behaviors and lack of trust resulted in severely compromised ability to initiate or sustain social relationships.  The private practitioner concluded that the Veteran's prognosis was poor and as a result, he was totally and permanently disabled and unemployable.  

Based upon the evidence of record, including that specifically discussed above, the Board resolves any reasonable doubt in favor of the Veteran and concludes that an initial disability rating of 70 percent is warranted for the period prior to August 11, 2009.  

The Board acknowledges that the private treatment records document that the Veteran's PTSD was chronic and severe.  Notably, the private therapist concluded that the Veteran's PTSD symptoms interfered significantly in his professional, social, and personal life in that his ability to initiate or sustain work relationships and his ability to initiate or sustain social relationships were severely compromised.  Additionally, the private therapist concluded that the Veteran was totally and permanently disabled and unemployable.  

The Board has also considered that the assigned GAF score of 38 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See Carpenter, 8 Vet. App. at 242-44.  The Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores; however, the serious symptomatology suggested by a GAF score of 38 is probative evidence as to the severity of the Veteran's condition.  See 38 C.F.R. § 4.130.  

As such, after resolving any reasonable doubt in favor of the Veteran, the Board finds that his PTSD has resulted in occupational and social impairment with deficiencies in most areas prior to August 11, 2009.  See 38 C.F.R. § 4.130, DC 9411.  Importantly, he has not demonstrated total occupational and social impairment; nor are his PTSD symptoms of similar severity, frequency, and duration in order to warrant an increased 100 percent disability rating throughout the rating period.  See Vazquez-Claudio, supra.  

Thus, the Board finds that an initial disability rating of 70 percent is warranted for the Veteran's PTSD prior to August 11, 2009, and to that extent the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Since August 11, 2009  

The Veteran was afforded a VA PTSD examination on August 11, 2009.  At that time, he reported that a strained relationship with his wife of twenty-seven years, with an incident of physical violence ten years previously.  He also reported attendance at an anger management program, social isolation with few friends, and a lack of interest in prior activities.  Upon mental status examination, the Veteran appeared oriented, clean, and neatly groomed, with unremarkable speech, constricted affect, and dysphoric mood.  He reported occasional trouble concentrating while reading due to distractions caused by seeing objects or shadows in his peripheral vision.  His thought content and memory were normal, without any delusions.  He reported impaired sleep with nightmares every two to three months, irritability with one incident of violence/domestic violence approximately ten years before, and passive suicidal ideation every two to three months.  He denied obsessive or ritualistic behavior, panic attacks, or homicidal thoughts.  The examiner diagnosed PTSD, assigned a current GAF score of 58, and concluded that the Veteran's PTSD resulted in deficiencies in the areas of judgment (based on the Veteran's history of physical and verbal domestic violence, particularly with his wife), thinking (based on the Veteran's report of seeing objects or shadows in his peripheral vision when nothing was there), family relationships (based on the history previously noted and his anger/isolative behavior which had required anger management treatment), and mood (based on his dysphoric mood with passive suicidal ideation).  

Private treatment records from January 2010 document the Veteran's ongoing, chronic, and severe PTSD, with a GAF score of 38.  The private therapist noted that the Veteran continued to experience anger problems, difficulty communicating, impaired sleep, and social isolation.  The Veteran also reported he had left his job due to stress and irritability.  The private therapist concluded that he was considered to be totally and permanently disabled and unemployable.  

Following the August 2009 VA examination, the Veteran was not involved with VA psychiatric treatment.  VA treatment records from May 2012 document that the Veteran was seen at the emergency room for breathing issues, and at that time, his PTSD was stable.  He stated that he tried to avoid stressors and confrontation at home, and the examining physician noted that the Veteran's use of hydroxyzine for itching might have been helping with his PTSD symptoms.  

The Veteran was afforded an additional VA PTSD examination in November 2013.  At that time, he reported no change to his social or family circumstances.  He mostly avoided his wife due to ongoing irritability and anger, although he reported weekly church attendance and school lunch with his granddaughter.  He reported ongoing symptoms including depression with some passive suicidal ideation, irritability, anger, sleep impairment, episodes of panic (although the examiner noted his description did not fit the typical pattern of a panic attack), impaired memory and concentration, avoidance, social isolation, numbing, and an increased startle reflex.  Upon mental status examination, the Veteran appeared appropriately dressed with adequate grooming and personal hygiene.  He was properly oriented with normal speech.  There were no symptoms of psychosis and no significant problems with thinking, communication, attention, concentration, or memory.  The Veteran denied current suicidal or homicidal ideation.  

The examiner identified the Veteran's pertinent PTSD symptoms as chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The VA examiner's diagnosis remained PTSD with a current GAF score of 50, which resulted in occupational and social impairment with reduced reliability and productivity.  

Regarding the impact of the Veteran's PTSD on his ability to obtain and retain gainful employment, the examiner noted that the Veteran reported ongoing irritability and anger which caused problems in the past during his work at the post office, and which continued to cause difficulties in his relationship with his wife.  The Veteran also reported symptoms of hypervigilance and sleep impairment which might cause problems in a work environment, although the Veteran did not specifically recount that either of these were problematic during his time working at the post office prior to retirement in 2009.  

After considering the evidence of record since August 11, 2009 (and prior to April 24, 2014, when the Veteran was awarded a 100 percent disability rating for his PTSD disability), the Board concludes that an increased disability rating in excess of 70 percent from August 11, 2009 is not warranted, as the Veteran's symptoms for the period do not generally approximate the rating criteria for an increased 100 percent disability rating.  

In order to warrant an increased 100 percent disability rating, the Veteran would need to display total occupational and social impairment with deficiencies in most areas, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411.  

During the rating period from August 11, 2009 and prior to April 24, 2014, the Veteran displayed chronic PTSD symptoms including irritability and anger, impaired communication, social isolation, lack of interest in prior activities, impaired concentration, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or a worklike setting), which resulted in deficiencies in most areas, including judgment, thinking, family relationships, and mood.  

To the extent the Veteran's reports of panic attacks are probative, despite the examiner's notation that his description did not fit the typical pattern of a panic attack, such symptoms would not lead to an increased disability rating.  While his reports of impaired concentration due to distractions caused by shadows or objects in his peripheral vision could be construed as visual hallucinations, such reports were not reported to be persistent.  Additionally, the Veteran has not displayed gross impairment of thought processes or an inability to perform activities of daily living (including maintenance of minimal personal hygiene), neither has he shown disorientation to time or place, or memory loss for names of close relatives, or his own occupation or name.  

Additionally, the Veteran's assigned GAF scores during the period were 38, 50, and 58, indicative of moderate to severe occupational and social impairment.  See Carpenter, supra.  Again, the Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, the Board has considered the Veteran's GAF scores during the period as one probative factor indicative of his increasingly severe symptoms which is consistent with the assigned 70 percent disability rating from August 11, 2009.  

In conclusion, the Board finds that the Veteran's manifested PTSD symptoms are most closely approximated by the assigned 70 percent disability rating from August 11, 2009.  Importantly, the Veteran did not display total occupational and social impairment during the rating period; nor were his PTSD symptoms of similar severity, frequency, and duration in order to warrant an increased 100 percent disability rating during the period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49; Vazquez-Claudio, supra.  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's PTSD symptoms discussed in detail above are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


IV.  TDIU - Since August 11, 2009  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2015).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran's October 2009 notice of disagreement (NOD) regarding his PTSD disability rating also asserted that he was unemployable due to his PTSD; indeed, he included a completed formal TDIU application.  Thereafter, the Veteran has continued to assert he is unemployable due to his service-connected PTSD.  

The Veteran's sole service-connected disability is PTSD.  The assigned disability rating for his PTSD, based upon the Board's decision herein, is now 70 percent from December 2, 2008 and 100 percent from April 24, 2014.  See 38 C.F.R. § 4.130, DC 9411.  As discussed in the Introduction above, the Veteran's TDIU claim is rendered moot effective April 24, 2014, given the 100 percent disability rating for his service-connected PTSD.  Moreover, as discussed further below, the Board has remanded the Veteran's TDIU claim prior to August 11, 2009 for extraschedular consideration.  Therefore, the Board has considered herein the Veteran's TDIU claim from August 11, 2009 and prior to April 24, 2014, during the appeal period when the Veteran has met the percentage requirements for a TDIU rating based upon his service-connected PTSD and prior to the TDIU claim being rendered moot by the assigned 100 percent disability rating for PTSD.  See 38 C.F.R. § 4.16(a); see also Bradley, supra.  

As discussed more fully above, the August 2009 VA examiner diagnosed the Veteran with PTSD, including a current GAF score of 58, and concluded that the Veteran's PTSD resulted in deficiencies in the areas of judgment, thinking, family relationships, and mood.  

Private treatment records from January 2010 document the Veteran's ongoing, chronic, and severe PTSD, with a GAF score of 38.  The private therapist noted that the Veteran had left his job due to stress and irritability.  She ultimately concluded that he was totally and permanently disabled and unemployable due to his PTSD.  

Most recently, the November 2013 VA examiner noted that the Veteran's PTSD symptoms caused difficulty in establishing and maintaining effective work and social relationships, as well as difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner diagnosed PTSD with a current GAF score of 50, which resulted in occupational and social impairment with reduced reliability and productivity.  The examiner further noted the Veteran's report of ongoing irritability and anger which had caused problems in the past during his work at the post office.  Additionally, the examiner noted that the Veteran also reported symptoms of hypervigilance and sleep impairment which might cause problems in a work environment, although the Veteran did not specifically recount that either of these were problematic during his time working at the post office prior to retirement in 2009.  

Based upon a thorough review of the claims file, including the evidence discussed above, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim of entitlement to a TDIU rating from April 11, 2009.  

The August 2009 VA examiner did not conclude that the Veteran's PTSD resulted in deficiencies regarding employment, presumably because the Veteran was already retired at that point in time.  Significantly, the Veteran's private therapist subsequently noted that he had left his job due to stress and irritability; moreover, she concluded that he was totally and permanently disabled and unemployable due to his PTSD.  Finally, the November 2013 VA examiner concluded that the Veteran's PTSD caused difficulty in establishing and maintaining effective work relationships, as well as difficulty in adapting to stressful circumstances (including work or a worklike setting), which resulted in occupational and social impairment with reduced reliability and productivity.  The examiner further noted the Veteran's report of ongoing irritability and anger which had caused problems in the past during his work at the post office, in addition to symptoms of hypervigilance and sleep impairment which might cause problems in a work environment.  

In sum, after resolving any reasonable doubt in favor of the Veteran, the Board finds that his service-connected PTSD precludes him from following or maintaining a substantially gainful occupation from August 11, 2009.  Thus, a TDIU rating is warranted from August 11, 2009, and to that extent, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

An initial disability rating of 70 percent for PTSD, but no higher, is granted for the entire period on appeal.  

A TDIU rating is granted from August 11, 2009.  


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a TDIU rating on an extraschedular basis prior to August 11, 2009.  

As noted, a TDIU rating may be granted even when the schedular rating is less than total, where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2015).  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

As discussed above, the Veteran's sole service-connected disability is PTSD, rated variously as 50 percent disabling from December 2, 2008, as 70 percent disabling from August 11, 2009, and as 100 percent disabling from April 24, 2014, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411.  While the Board has granted the Veteran's TDIU claim effective August 11, 2009, the date that he first met the percentage criteria in 38 C.F.R. § 4.16(a), the Veteran's combined disability rating does not meet the percentage requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU rating prior to August 11, 2009.  However, as discussed above, failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  

Notably, private treatment records from January 2009 document that the Veteran's PTSD was chronic and severe, and his assigned GAF score at the time was 38.  Moreover, the private practitioner rendered an opinion that the Veteran was totally and permanently disabled and unemployable due to his PTSD symptoms.  

Given the private medical evidence of record which suggests that the Veteran was unemployable due to his service connected PTSD prior to August 11, 2009, when he met the percentage requirements for a schedular TDIU rating, the Board remands the Veteran's TDIU claim for referral to the Director, Compensation Service, for extraschedular consideration prior to August 11, 2009.  See 38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular TDIU claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director, Compensation Service, for consideration of TDIU on an extraschedular basis prior to August 11, 2009.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

2.  Upon a response, the RO must undertake any adjudicative actions necessary.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, readjudicate the Veteran's TDIU claim prior to August 11, 2009.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Thereafter, return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


